DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, 11, 13-14, 15 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Bruijn (WO 2017178309 A1).
Regarding claim 1 and 15,  De Bruijn  discloses an audio apparatus (De Bruijn, Figs. 1-2, pg. 1, lines 3-4 ) comprising: 
a receiver circuit (De Bruijn, Fig. 1, item 101; pg. 9, lines 23-30), wherein 
the receiver circuit is arranged to receive an audio data for an audio scene (De Bruijn, pg. 16, lines 1-6), wherein 
the audio data comprises a first audio component, wherein the first audio component represents a real-world audio source in an audio environment of a user (De Bruijn, pg. 1, line 10; pg. 2, line 18-19; pg. 16, lines 1-6); 
a determinator circuit (De Bruijn, pg. 12, lines 13-23), wherein the 
determinator circuit is arranged to determine a first property (De Bruijn, Fig. 1, item 103; pg. 12, lines 13-23 and lines 28-33: “audio source distance”) of a real-world audio component (De Bruijn,pg. 1, lines 10 and pg. 2, line 19: “augmented reality” and “spatial audio”) wherein the real-world audio component reaches the user from the real-world audio source (this feature is implicit, due to the propagation of sound); 
a target processor circuit (De Bruijn, pg. 10, line 22 and pg. 12, line 12: “a distance unit (105) for providing a variable focus distance”, which is the target property of the claim), wherein 
the target processor circuit determines a target property for a combined audio component (De Bruijn, pg. 14, lines 19-33) wherein 
the combined audio component is received by the user (De Bruijn, pg. 14, lines 19-33) in response to the audio data, wherein 
the combined audio component is a combination of the real-world audio component received by the user (via sound propagation) and rendered audio of the first audio component (implied by Augmented Reality (AR) pg. 1, lines 10-25); 
an adjuster circuit (De Bruijn, Fig. 1, item 103; pg. 11, line 21); pg. 14, line 18), wherein 
the adjuster circuit determines a render property for the first audio component by modifying a property of the first audio component from a value, wherein the value is indicated by the audio data, wherein the render property of the first audio component is determined in response to the target property and the first property (De Bruijn, pg. 12, lines 24-27; pg. 13. Lines 7-16; pg. 13, line 30; pg. 14, line 12; pg. 15, lines 1-29) ; and 
a renderer circuit (De Bruijn, Fig. 1, item 107), wherein 
the renderer circuit (De Bruijn, pg. 14, lines 19-33)  is arranged to render the first audio component in response to the render property (De Bruijn, pg. 18, lines 14-25).
Regarding claims 2 and 18,  De Bruijn disclose all the limitations of claims 1 and 15 respectively.
De Bruijn  further discloses an audio apparatus, wherein the target property is a target perceived position of the combined audio component (De Bruijn, pg. 14, lines 13-29).  
Regarding claims 3 and 19,  De Bruijn disclose all the limitations of claim 1.
De Bruijn  further discloses an audio apparatus, wherein the target property is a level of the combined audio component (De Bruijn, pg. 13, lines 17-22).  
Regarding claim 4,  De Bruijn disclose all the limitations of claim 3.
De Bruijn  further discloses an audio apparatus, wherein the adjuster circuit is arranged to determine the render property as a render level, wherein the render level corresponds to a level for the first audio component reduced by an amount determined as a function of a level of the real-world audio component received by a user (De Bruijn, pg. 14, lines 3-12).  
Regarding claim 5,  De Bruijn disclose all the limitations of claim 1.
De Bruijn  further discloses an audio apparatus, wherein the target property is a frequency distribution of the combined audio component (De Bruijn, pg. 27, lines 23-25). 
 
Regarding claim 6,  De Bruijn disclose all the limitations of claim 5.
De Bruijn  further discloses an audio apparatus, wherein the renderer circuit is arranged to apply a filter to the first audio component, wherein the filter has a frequency response, wherein the frequency response is complementary to a frequency response of an acoustic path from the real-world audio source to the user (De Bruijn, pg. 30, lines 3-7).
Regarding claim 7,  De Bruijn disclose all the limitations of claim 1.
De Bruijn  further discloses an audio apparatus, wherein the determinator circuit is arranged to determine the first property in response to an acoustic transfer characteristic for external sound for a headphone, wherein the headphone is used to render the first audio component (De Bruijn, pg. 18, lines 20-28).  
Regarding claim 9,  De Bruijn disclose all the limitations of claim 1.
De Bruijn  further discloses an audio apparatus, wherein the determinator circuit is arranged to determine the first property in response to a microphone signal (De Bruijn, Fig. 1, item 103; pg. 12, lines 13-23 and lines 28-33: “audio source distance”), wherein the microphone signals captures the audio environment of the user (De Bruijn, pg. 16, lines 2-4:“the audio of the scene may be captured by a set of microphones allowing spatial characteristics to be determined for different audio components”).  
Regarding claim 11,  De Bruijn disclose all the limitations of claim 1.
De Bruijn  further discloses an audio apparatus, wherein the determinator circuit is arranged to determine the first property in response to a detection of an object, wherein the object corresponds to the audio source in an image of the audio environment (De Bruijn, pg. 1212, lines 13-23 and lines 28-33 and pg. 12, lines 21-23). 
Regarding claim 13,  De Bruijn disclose all the limitations of claim 1.
De Bruijn  further discloses an audio apparatus, wherein the receiver circuit is arranged to identify the first audio component as corresponding to the real-world audio source in response to metadata of the audio scene data (De Bruijn, pg. 10, lines 5-11). 
Regarding claim 14,  De Bruijn disclose all the limitations of claim 1.
De Bruijn  further discloses an audio apparatus, wherein the audio data represents an augmented reality audio scene, wherein the augmented reality audio scene corresponds to the audio environment (De Bruijn,pg. 1, lines 10 and pg. 2, line 19: “augmented reality” and “spatial audio”) wherein the real-world audio component reaches the user from the real-world audio source (this feature is implicit, due to the propagation of sound).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over De Bruijn (WO 2017178309 A1), and further in view of Lyons (WO 2020210249 A1).
Regarding claim 8,  De Bruijn disclose all the limitations of claim 7.
However, De Bruijn fails to disclose an audio apparatus, wherein the acoustic transfer characteristic comprises at least one of a frequency response  and a headphone leakage property.
In an analogous field of endeavor, Lyons (WO 2020210249 A1) disclose an audio apparatus, wherein the acoustic transfer characteristic comprises at least one of a frequency response (Lyons, ¶ [0043]: “The partial near-field HRTF may include one or more … input frequency response”) and a headphone leakage property (Lyons, ¶ [0037]: “ to reduce the effects of leakage caused by variations in the fit of the headphone ”).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Lyons with De Bruijn to provide a HRTF that include at least a frequency response and a leakage caused by vibrations.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over De Bruijn (WO 2017178309 A1), and further in view of Varekamp (WO 2020011588 A1).
Regarding claims 16 and 17,  De Bruijn disclose all the limitations of claims 1 and 15 respectively.
However, De Bruijn fails to disclose a real-world audio component reaches reaching the user via sound propagation.  
In an analogous field of endeavor, Varekamp (WO 2020011588 A1) discloses a real-world audio component reaches reaching the user via sound propagation (Varekamp, pg. 17, lines 30-32: “a real-world proximity between the remote clients, and specifically of the real-world acoustic/ sound propagation proximity between remote clients”).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Varekamp with De Bruijn to provide a connexon between the source and the user through wave propagation.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over De Bruijn (WO 2017178309 A1), and further in view of Gautama (US 20110150233 A1).
Regarding claim 20,  De Bruijn disclose all the limitations of claim 15..
 	However, De Bruijn  fails to disclose to use a computer program stored in a computer readable media to perform an audio signal processing method.
In an analogous field of endeavor, Gautama (US 20110150233 A1) discloses to use a computer program stored in a computer readable media to perform an audio signal processing method (Gautama, ¶ [0012]).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Gautama with De Bruijn to provide an advantage of using computer program to perform audio signal processing such as being able to reduce cost while maintaining accuracy using reusable resources.

Allowable Subject Matter
Claim10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /FRIEDRICH FAHNERT/ whose telephone number is (571)270-7797. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRIEDRICH FAHNERT/
Examiner
Art Unit 2654

/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654